Citation Nr: 1733086	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972 in the United States Army.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a Travel Board hearing in his January 2013 substantive appeal, via a VA Form 9.  The Veteran, through his representative, withdrew the request for a Board hearing in a May 2017 statement in support of claim.  The claim is now before the Board for appellate consideration.


FINDING OF FACT

In May 2017, the Veteran, through his representative, submitted a written statement indicating the Veteran wished to withdraw his appeal seeking entitlement to service connection for acquired bilateral pes planus, and the Board received the request before promulgation of a decision. 


CONCLUSION OF LAW

The criteria are met for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for bilateral pes planus.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected an appeal from an October 2011 rating decision that denied service connection for bilateral pes planus.  The Veteran's representative submitted a May 2017 written request to withdraw the claim on behalf of the Veteran.  Once the Board received the request to withdraw the claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the service connection claims for bilateral pes planus, and this claim is therefore dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal seeking service connection for bilateral pes planus is dismissed.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


